TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00628-CV



                                  Brent Warner, Appellant

                                              v.

                                 Stephanie Warner, Appellee


           FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
      NO. C-1-CV-06-004092, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Brent Warner has filed a motion to dismiss his appeal. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




                                            ___________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: July 26, 2007